Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 22 December 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-19 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Drawings page 16, filed 22 December 2021, with respect to the objections of Fig. 1A and Fig. 1B have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections to Fig. 1A and Fig. 1B are withdrawn.
Applicant’s arguments, see Specification page 17, filed 22 December 2021, with respect to the specification objections have been fully considered and are persuasive in light of the Applicant’s amendments to the specification.  The previous objections to the specification are withdrawn.
Applicant’s arguments, see Claim Objections page 17, filed 22 December 2021, with respect to the objections of original claims 1-2 and 4-20 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous objections to claims 1-2 and 4-20 are withdrawn and the renumbering of the claims to 1-19 is acknowledged.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 112 page 18, filed 22 December 2021, with respect to the rejections of claims 1, 4-7, 13-14, and 18-19 (as well as dependent claims due to dependency) under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejections of claims 1, 4-7, 13-14, and 18-19 (as well as dependent claims due to dependency) have been withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 101 pages 18-19, filed 22 December 2021, with respect to the rejection of claim 15 und 35 USC 101 have been fully considered and are 
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102 pages 19-21, with respect to the rejections of claims 1, 10 and 15 under 35 USC 102(a)(2) have been fully considered and are not persuasive in light of the amendments to the claims.  Applicant argues that Telleria is not understood to detect contact of the robot by monitoring hydraulic or pneumatic pressure or electric current in the arm.  However, Telleria discloses force sensors in the arm for detecting contact with an object or wall ([0149]) and the controller receiving data from the force sensors for controlling the robot ([0038]).  Therefore, because force sensors in the arm provide data in the form of an electrical signal (electrical current) to the controller which is responsible for control of the robot the previous 35 USC 102(a)(2) rejections of claims 1, 10, and 15 are respectfully upheld.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telleria (U.S. Pub No. 20180283019).

Regarding Claim 1:
Telleria teaches:
An automated construction robot system comprising: (“automated drywalling system 100” [0024])
a mobile base assembly configured to be displaceable within a work area (“Base unit 120 comprise platform 122 and a cart 124 with a lift 126 disposed between platform 122 and cart 124. The cart 124 can be configured to be disposed on the ground and move within XY plane” [0024]);
a head assembly configured to process a work surface; (“end effector 160” [0030]; Fig. 1 (160));
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (“Robotic arm 140” [0028]; Fig. 1 (140));
and a computational system configured to: (“Computational planner (e.g., executed by the control system 322 or other suitable device)” [0068])
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly; (“The base unit 120 is shown comprising a control system 322, which is operably coupled to a vision system 324, sensors 326, and a movement system 328. The robotic arm 140 is shown comprising sensors 346 and a movement system 348, which are operably coupled to the control system 322. The example end effector 160 is shown comprising a vision system 364, sensors 366, a movement system 368, and one or more end effector devices 370, which are operably connected to the control system 322.” [0031])
detect contact of the mobile base assembly, the head assembly and/or the arm assembly with an object, including monitoring one or more of a hydraulic pressure within the arm assembly, a pneumatic pressure within the arm assembly, and an electrical current within the arm assembly, and (“the system 100 cart can be instrumented with motion detectors, proximity sensors, contact sensors or switches, force sensors, laser curtains, or the like to detect obstacles” [0040]; [0149], discloses that vision systems and/or sensors allow for monitoring contact of the base unit, robotic arm, and/or end effector with an object or obstacle; [0038], discloses receiving electrical signal data from the force sensors for controlling the robot)
and adjust the manipulation of the mobile base assembly, the head assembly and/or the arm assembly in response to sensing such contact with the object.  (“force measurements can be used to detect accidental contact and can trigger safety operation such as stopping the system 100 or retracting the system 100 away from a determined contact point” [0149])

Regarding Claims 2:
Telleria discloses all of the limitations of Claim 1.  Telleria further teaches:
wherein adjusting the manipulation of the mobile base assembly, the head assembly and/or the arm assembly in response to sensing such contact with the object includes one or more of: (“force measurements can be used to detect accidental contact and can trigger safety operation such as stopping the system 100 or retracting the system 100 away from a determined contact point” [0149])
ceasing movement of the mobile base assembly, the head assembly and/or the arm assembly upon sensing such contact with the object;  (“force measurements can be used to detect accidental contact and can trigger safety operation such as stopping the system 100 or retracting the system 100 away from a determined contact point” [0149])
and reversing movement of the mobile base assembly, the head assembly and/or the arm assembly upon sensing such contact with the object. (“force measurements can be used to detect accidental contact and can trigger safety operation such as stopping the system 100 or retracting the system 100 away from a determined contact point” [0149])
Claims 11 and 16 correspond in scope and are similarly rejected. 

Regarding Claim 3:
Telleria discloses all of the limitations of Claim 1.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly includes:   manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly. (“automated drywalling system 100 that includes a base unit 120 coupled to a robotic arm 140 and including a plurality of end effectors 160 configured to couple to the distal end 144 of the robotic arm 140.  In this example, the end effectors 160 include… … a painting end effector 160P…” [0041])
Claims 12 and 17 correspond in scope and are similarly rejected.

Regarding Claim 4:
Telleria discloses all of the limitations of Claim 3.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of: (“automated drywalling system 100 that includes a base unit 120 coupled to a robotic arm 140 and including a plurality of end effectors 160 configured to couple to the distal end 144 of the robotic arm 140.  In this example, the end effectors 160 include… … a painting end effector 160P…” [0041])
controlling the movement of the mobile base assembly within the work area; (“The tools can be controlled using a robotic manipulator, positioning stage, gantry or any combination of these” [0023]; “Base unit 120 comprise platform 122 and a cart 124 with a lift 126 disposed between platform 122 and cart 124. The cart 124 can be configured to be disposed on the ground and move within XY plane” [0024])
extending or retracting the arm assembly with respect to the mobile base assembly; (“The robotic arm 140 can have any suitable number of degrees of freedom” [0029])
controlling a location of the head assembly with respect to the work surface and/or the mobile base assembly; (“The planner can output tool poses or tool paths for the base unit 120, robotic arm 140, and/or end effector 160 including joint commands, target poses and end effector positions, or the like.” [0133])
controlling a velocity of the head assembly with respect to the work surface and/or the mobile base assembly;  (“a computational planner can prescribe one or more control strategies for the base unit 120, robotic arm 140, and/or end effector 160 to complete one or more drywalling tasks.  For example, Position control can be used to command the system 100 to follow a trajectory given speed…” [0151]);
rotating the head assembly with respect to the work surface (“the movement system 368 of end effector 160 can comprise motors or other systems that are configured to move, change the orientation of, rotate or otherwise configure the end effector 160” [0036]);
and controlling an angle of incidence of the head assembly with respect to the work surface. (“An end effector 160 can include sensors 366 and/or a vision system 364 to provide a desired orientation of the end effector 160 or tool of the end effector 160 relative to a wall or other target surface.” [0168])

Regarding Claim 5:
Telleria discloses all of the limitations of Claim 3.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of: (“automated drywalling system 100 that includes a base unit 120 coupled to a robotic arm 140 and including a plurality of end effectors 160 configured to couple to the distal end 144 of the robotic arm 140.  In this example, the end effectors 160 include… … a painting end effector 160P…” [0041])
controlling a spray fan width of the coating material applied to the work surface via the head assembly;  (“The system 100 can also use a tunable spray gun 1210 that can control the shape of the nozzle 1210” [0091])
controlling a volume of the coating material provided to the head assembly;  (“…change speed and amount of material being delivered to the spray gun 1210…” [0085])
controlling a pressure of the coating material provided to the head assembly.  (“The pressure, flow rate, piping system resistance, and the like can be controlled” [0074])

Regarding Claim 6:
Telleria discloses all of the limitations of Claim 1.  Telleria further teaches:
wherein the arm assembly includes: a wrist assembly configured to enable a rotation of the head assembly with respect to the arm assembly. (“the movement system 368 of end effector 160 can comprise motors or other systems that are configured to move, change the orientation of, rotate or otherwise configure the end effector 160” [0036]);
Claims 13 and 18 correspond in scope and are similarly rejected.

Regarding claim 7:
Telleria discloses all of the limitations of claims 1.  Telleria further teaches:
wherein the arm assembly includes: a rotation assembly configured to enable a rotation of the arm assembly with respect to the mobile base assembly. (“The robotic arm 140 can have any suitable number of degrees of freedom” [0029])
Claims 14 and 19 correspond in scope and are similarly rejected.

Regarding Claim 8:
Telleria discloses all of the limitations of Claim 1.  Telleria further teaches:
wherein the automated construction robot system includes a plurality of automated construction robots.  (“automated drywalling system network 1700 that comprises a plurality of automated drywalling systems” [0108])

Regarding Claim 9:
Telleria discloses all of the limitations of Claim 8.  Telleria further teaches:
wherein the plurality of automated construction robots includes: a primary construction robot;  (“one or more of the automated drywall systems 100 may or may not execute a computational planner” [0112]; “the computational planner can then utilize a map or model uploaded to the system 100 and/or created by the automated drywall system 100 to determine tool paths and/or tool parameters for the base unit 120, robotic arm 140, and/or end effector 160 to achieve the specified joint compound application, sanding, painting, and the like for the desired finish” [0129]);  
and a scout construction robot. (“in various embodiments the first and second drywalling systems 100A, 100B can be system 100 or can be different systems 100.  For example, the first and second drywalling systems 100A, 100B can have the same or different computing capabilities, or the like” [0109]; [113] discloses that a planner can be used to plan tasks for one or more systems by uploading maps created by one robot to a local or remote database where other robots can access and execute the planner; [114] discloses that maps or models obtained by more than one system are able to be combined or stitched together and updated to create a larger map of the work area (i.e. scout scans and creates planner, uploading it to a server.  A primary construction robot access the database and executes planner)).

Regarding Claims 10:
Telleria teaches:
A computer implemented method, executed on an automated construction robot system, comprising: (“memory storing instructions that if executed by the one or more processors, provide for the execution of tasks by the automated drywalling system 100” [0037]; “)
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly; (“the system 100 can be controlled at the joint level by giving commands to the joints of the base unit 120, robotic arm 140, and/or end effector 160 to achieve a desired robot state and/or tool position.” [0151])
detecting contact of the mobile base assembly, the head assembly and/or the arm assembly with an object, including monitoring one or more of a hydraulic pressure within the arm assembly, a pneumatic pressure within the arm assembly, and an electric current within the arm assembly; and (“the system 100 cart can be instrumented with motion detectors, proximity sensors, contact sensors or switches, force sensors, laser curtains, or the like to detect obstacles” [0040]; “force sensing can be used to detect contact with an object, obstacle, intersecting wall or ceiling, and the like.” [0149]; [0038], discloses receiving electrical signal data from the force sensors for controlling the robot)
and adjusting the manipulation of the mobile base assembly, the head assembly and/or the arm assembly in response to sensing such contact with the object; (“force measurements can be used to detect accidental contact and can trigger safety operation such as stopping the system 100 or retracting the system 100 away from a determined contact point” [0149])
wherein: the mobile base assembly is configured to be displaceable within a work area, (“base unit 120” [0024]: Fig. 1-2)
the head assembly is configured to process a work surface,  (“end effector 160” [0030]: Fig. 1-2)
and the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably- displace the head assembly with respect to the work surface.  (“robotic arm 140” [0028]: Fig. 1-2)
Claim 15 corresponds in scope and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664